     Case: 2:18-cr-00061-JLG Doc #: 44 Filed: 09/10/21 Page: 1 of 9 PAGEID #: 247



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

United States of America

       v.                                     Case No. 2:18-cr-61

Priscilla Sue Jimenez

                                 OPINION AND ORDER
       Defendant pleaded guilty to possession with the intent to
distribute one kilogram or more of heroin in violation of 21 U.S.C.
§841(a)(1).        By judgment entered on October 25, 2018, she was
sentenced to a term of incarceration of 84 months, to be followed
by a 5-year term of supervised release.                    The Bureau of Prisons
(“BOP”)      reports     that    her   projected      release        date     from    the
institution is March 20, 2023.              See www.bop.gov/inmateloc/ (last
visited September 9, 2021).
       On   July   29,   2021,    defendant     filed      a   pro     se    motion    for
compassionate release pursuant to 18 U.S.C. §3582(c)(1)(A)(i), as
amended by the First Step Act of 2018, due to COVID-19.                       Doc. 39.
Counsel was appointed to represent the defendant, and filed a
supplemental motion on August 27, 2021.               Doc. 42.         The government
filed a response on August 30, 2021.               Doc. 43.     The government did
not contest that defendant exhausted her administrative remedies as
required under §3582(c)(1)(A).           The government does not oppose the
motion for early release.
I. Standards for Compassionate Release
       Under 18 U.S.C.          §3582(c)(1)(A)(i), the court can reduce a
sentence       under     §3582(c)(1)(A)       if     the       court        finds     that
“extraordinary and compelling reasons warrant such a reduction[.]”
18 U.S.C. §3582(c)(1)(A)(i).           District courts have full discretion
to    define    what   constitutes     an   “extraordinary           and    compelling”
  Case: 2:18-cr-00061-JLG Doc #: 44 Filed: 09/10/21 Page: 2 of 9 PAGEID #: 248



reason.       See United States v. Jones, 980 F.3d 1109, 1111 (6th Cir.
Nov. 20, 2020). The court must also consider the factors set forth
in 18 U.S.C. §3553(a) to the extent that they are applicable.
§3582(c)(1)(A). If, after weighing the §3553(a) factors, the court
decides that the motion is well taken, the court “may reduce the
term     of    imprisonment[.]”          §3582(c)(1)(A).      The    grant       of
compassionate release is at the discretion of the court.                 United
States v. Kincaid, 802 F. App’x 187, 188 (6th Cir. 2020).
II. Reasons for Compassionate Release
A. Medical Conditions
       Defendant, who is 28 years old, asserted in her pro se motion
that her early release is warranted because her medical conditions
are not being adequately addressed at the institution.                   In the
supplemental motion, defense counsel argues that defendant is
particularly at risk of serious illness because of her medical
conditions if she contracts COVID-19.
       The court has reviewed the medical records submitted by
defendant, which reflect treatment for various physical and mental
conditions. The records reveal that defendant is being effectively
treated with medications and diagnostic tests for these conditions,
and that the BOP is adequately addressing plaintiff’s medical
conditions, which do not appear to be severe.
       As to the risk posed by COVID-19, plaintiff notes that she is
obese (as of March 31, 2021, her weight was 196 pounds, and her
height was 5 feet).       According to the Centers for Disease Control
(“CDC”), persons with severe obesity are at an increased risk of
severe        symptoms    if      they        contract   COVID-19.           See
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-


                                          2
  Case: 2:18-cr-00061-JLG Doc #: 44 Filed: 09/10/21 Page: 3 of 9 PAGEID #: 249



precautions/people-with-medical-conditions.html               (last      visited
September 9, 2021). However, the medical records do not report any
adverse physical problems specifically linked to the defendant’s
weight.     See United States v. Tranter, 471 F. Supp.3d 861, 865
(N.D. Ind. July 8, 2020)(noting that BMI is “a notoriously blunt
tool”    with   clinical       limitations,    including    its    inability     to
differentiate between excess fat, muscle and bone mass, and that
defendant had not identified any current medical issues resulting
from his obesity, indicating that it has little adverse effect on
his overall health). In his June 29, 2020, response to defendant’s
request for compassionate release, the warden noted that defendant
is medically stable and is able to care for herself, and that she
has no work restrictions.          Doc. 39, p. 9.
        Defendant notes that she has asthma.           The CDC has noted that
persons with moderate to severe asthma can be more likely to become
seriously ill with COVID-19. The medical records show that she had
an asthma attack on or about December 11, 2020, and that an inhaler
was prescribed.        Doc. 39-1, pp. 81-82.         Other records show that
defendant’s moderate asthma has been treated with an inhaler. Doc.
39-1, pp. 9, 33.         These records do not show that defendant is
currently suffering any significant symptoms as the result of her
asthma.    It was noted in the PSR that defendant refused medication
for     inhalation     while    incarcerated    at    the   jail   pending     the
resolution of her federal case.
        The CDC has recognized that persons with diabetes can become
seriously ill with COVID-19.          The presentence investigation report
(“PSR”) indicated that plaintiff experienced gestational diabetes
during    her   four    pregnancies    and    was    considered    at   risk   for


                                        3
  Case: 2:18-cr-00061-JLG Doc #: 44 Filed: 09/10/21 Page: 4 of 9 PAGEID #: 250



developing diabetes.          However, the records from the BOP show that
as of January 24, 2019, the Type II diabetes issue was “resolved.”
Doc. 39-1, p. 14.             The BOP medical records reflect no other
diagnosis of or treatment for diabetes.
        The CDC has also observed that having a substance abuse
disorder can make a person more likely to experience serious
illness from COVID-19.              The PSR indicated that defendant has a
history       of   substance    abuse,      including       the     use    of    alcohol,
marijuana, and methamphetamine.                  However, there is no indication
that    the    defendant      has    used    any    of     these    substances      while
incarcerated, nor is there any evidence that the past abuse of
substances will increase a person’s risk for serious illness.
        The record shows that defendant received the COVID vaccine in
March of 2021.       The BOP reports that at FCI Hazelton, 393 staff and
2061 inmates at FCI Hazelton have been fully vaccinated, 4 inmates
and no staff members have currently tested positive for COVID-19,
and    129    inmates   and    79    staff       members    have     recovered.      See
https://www.bop.gov/coronavirus (last checked September 9, 2021).
These    statistics     show    that,       historically,          there   has    been   a
relatively low incidence of COVID-19 at FCI Hazelton.                            Although
defendant raises the threat of the Delta COVID-19 variant, the
Delta variant is also surging through the general population.
Considering that only 4 inmates at FCI Hazelton are currently
positive for COVID-19, defendant may be safer in the institution
than she would be if released.                   Defendant’s medical conditions,
even when considered in light of COVID-19, are not sufficient to
constitute an extraordinary reason for her early release.
B. Death of Defendant’s Spouse
        Defendant also relies on the fact that Giovanni Levya, the

                                             4
  Case: 2:18-cr-00061-JLG Doc #: 44 Filed: 09/10/21 Page: 5 of 9 PAGEID #: 251



father of her two sons, passed away in December of 2020.              Under the
United States Sentencing Guidelines, §1B1.13 and Application Note
1(C)(i), extraordinary circumstances for compassionate release
exist in the event of the death of the caregiver of the defendant’s
minor children.       The Sixth Circuit has held that the policy
statements do not apply to cases in which an inmate files a motion
for compassionate release, and that district courts have full
discretion    to   define   what    constitutes     an   “extraordinary      and
compelling” reason.      See Jones, 980 F.3d at 1108-11.            Therefore,
district courts need not consider §1B1.13 in ruling on a motion for
compassionate release filed by an inmate.           United States v. Elias,
984 F.3d 516, 519 (6th Cir. 2021).              Although a district court
cannot proceed as though §1B1.13 constrains its analysis of what
constitutes an extraordinary and compelling reason, the court can
still look to §1B1.13 as relevant even though it is no longer
binding.      United States v. Tomes, 990 F.3d 500, 503, n. 1 (6th
Cir. 2021).
     At the time the PSR was prepared, defendant reported that her
two sons resided with Levya, and that her daughter lived with her
paternal grandparents, as the father of that child was in jail for
robbery.     Defendant argues that her release is warranted so that
she can care for her children.             Although the court is concerned
about whether defendant is prepared to be a suitable caregiver for
her children in light of her past substance abuse and mental health
problems, the court will consider Levya’s death in determining
whether an extraordinary reason for defendant’s release has been
shown.
C. Post-Offense Rehabilitation
     Defendant also notes her efforts at rehabilitation, relying on

                                       5
  Case: 2:18-cr-00061-JLG Doc #: 44 Filed: 09/10/21 Page: 6 of 9 PAGEID #: 252



the classes she has taken at the institution, including courses
aimed at obtaining a GED.         Rehabilitation of the defendant is not,
by itself, an extraordinary and compelling reason for compassionate
release.     See 28 U.S.C. §994(t)(“Rehabilitation of the defendant
alone shall not be considered an extraordinary and compelling
reason.”).     However, rehabilitation may be considered along with
other     circumstances      in     deciding       whether    extraordinary     and
compelling reasons for early release exist.                  See United States v.
Daley, 484 F.Supp.3d 1171, 1175 (M.D. Fla. 2020).                     The record
reveals     that   defendant      has   taken       approximately   25   classes,
including GED classes and one 12-hour drug abuse class.                       This
record in itself is not extraordinary, but the court will consider
this information in conjunction with defendant’s other grounds for
early release.
D. Conclusion
        Based on the particular facts and circumstances before the
court, including the lack of opposition by the government, the
court    concludes    that    the    death     of    the   parent   caregiver    of
defendant’s        minor     children        and     defendant’s    efforts      at
rehabilitation, considered together, are sufficient to constitute
an extraordinary reason for early release in this case.
III. §3553(a) Factors
        The court must also address the applicable §3553(a) factors.
The offense in this case was serious. Defendant possessed with the
intent to distribute 2.2753 kilograms of heroin, a dangerous and
addictive drug.       Defendant was acting as a courier, bringing the
heroin to Columbus, Ohio.           In calculating defendant’s sentencing
range under the United States Sentencing Guidelines (“U.S.S.G.”),
the probation officer applied a two-level reduction for minor role.

                                         6
  Case: 2:18-cr-00061-JLG Doc #: 44 Filed: 09/10/21 Page: 7 of 9 PAGEID #: 253



      As to the history and characteristics of the defendant, at the
time of her conviction for the offense in this case, defendant was
in Criminal History Category III.           The instant case was her first
felony conviction, committed at the age of 25.                  She had four
convictions for petty theft and a conviction for the unlawful
taking of a motor vehicle.           She received two criminal history
points because she was on supervision as the result of two state
court convictions at the time she committed the instant offense.
The probation officer calculated that defendant was at a total
offense level 25, with a range of 70-87 months if the mandatory
minimum term did not apply.           However, the government correctly
observes that the safety valve provision, 18 U.S.C. §3553(f)(1),
was   later   amended,    although    not    retroactively,     to   relax   the
requirements for qualifying for safety valve status.              If defendant
were sentenced today, she would qualify under the safety valve and
would   receive     a    further     2-level    decrease     under     U.S.S.G.
§2D1.1(b)(1), resulting in a total offense level 23, with a range
of 57-71 months.
      Defendant had a difficult childhood.            The PSR reported that
defendant’s mother was an alcoholic and drug user, and that her
parents were aggressive with each other.              Her parents separated
when defendant was 9 years old, and she lived with different family
members and then with a friend until she was 18 years old.
Defendant has a history of substance abuse, including alcohol,
marijuana and methamphetamine, as well as mental illness, including
depression,    anxiety,     borderline       personality,     histrionic     and
antisocial personality disorders. However, defendant has completed
a 12-hour substance abuse course.           If released, defendant plans on
residing with her father.

                                       7
  Case: 2:18-cr-00061-JLG Doc #: 44 Filed: 09/10/21 Page: 8 of 9 PAGEID #: 254



        Since her arrest on February 8, 2018, defendant has served               a
little over 3-1/2 years, about 1/2 of the imposed sentence.                  The
court finds that a reduced sentence would be sufficient in this
case to reflect the seriousness of the offenses, promote respect
for the law, provide just punishment, afford adequate deterrence
and protect the public from more crimes by the defendant.                    The
court     concludes   that   the   §3553(a)     factors    warrant     granting
defendant’s motion for a reduced sentence.
IV. Conclusion
        In accordance with the foregoing, defendant’s motion and
supplemental motion for a reduced sentence (Doc. 39, 42) are
granted.     The term of incarceration previously imposed on Count 1
is hereby reduced to a term of time served.           The court orders that
the defendant shall be released from custody. This order is stayed
for fourteen days from the date of this order to facilitate the
BOP’s ability to quarantine defendant to protect the community from
the potential spread of COVID-19. Upon her release, defendant will
begin to serve the 5-year term of supervised release previously
imposed in this case.
        Defendant is instructed that she must report to the probation
office within 72 hours of her release from imprisonment, unless the
probation officer instructs her to report to a different probation
office or within a different time frame.           Defendant shall call the
Probation Office at (614)-719-3100 to receive instructions on how
to report.


Date: September 9, 2021                   s/James L. Graham
                                    James L. Graham
                                    United States District Judge


                                       8
Case: 2:18-cr-00061-JLG Doc #: 44 Filed: 09/10/21 Page: 9 of 9 PAGEID #: 255




                                     9
